United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov 






Inventor: Marcio Marc Abreu			:
Application No. 15/419,945			:		Decision on Petition
Filing Date: January 30, 2017			:				
Attorney Docket No. 813315-000225		:
	

This is a decision on the petition under 37 C.F.R. § 1.137(a) filed March 14, 2022, to revive the above-identified application.

The petition is DISMISSED.

Any renewed petition filed in response to this decision must be submitted within TWO (2) MONTHS from the issue date of the instant decision.1  Extensions of the two-month time period may be obtained under 37 C.F.R. § 1.136(a).  The instant petition includes the required petition fee.  Therefore, the renewed petition does not need to include a petition fee.  The renewed petition should be titled “Renewed Petition under 37 C.F.R. § 1.137(a).”  This is not a final agency action within the meaning of 5 U.S.C. § 704. 

On September 9, 2019, the Office issued a final Office action setting a shortened statutory period for reply of three (3) months.  

On September 13, 2019, applicant filed a power of attorney transferring responsibility for the application to patent agent Connor Walworth.

An extension of the time period in the Office action was not obtained., and a reply was not timely filed.  As a result, the application became abandoned on December 10, 2019.

The petition does not identify the Mr. Walworth’s reason(s) for not timely filing a reply to the Office action.

The Office issued a Notice of Abandonment on May 4, 2020.   A petition to revive was not promptly filed in response to the notice.  The petition does not identify Mr. Walworth’s reason(s) for not filing a petition to revive.

Although Mr. Walworth did not file a reply to the Office action or a petition to revive for this application, he did take actions in at least one of the applicant’s other applications.  For example, 

he paid the issue fee on November 6, 2019, and filed a petition to revive on April 30, 2020, for Application No. 15/820,249 (now Patent No. 10,729,731).

On an unknown date, Mr. Walworth ceased representing applicant.  

On August 11, 2020, applicant filed a power of attorney in many of its applications to a customer number associated with patent practitioner John Rizvi.  For unknown reasons, applicant did not file such a power of attorney for this application.   Mr. Rizvi did not file a petition to revive or any other paper for this application.

A power of attorney to a customer number associated with the law firm of Studebaker & Brackett, P.C. was filed for this application on January 3, 2022.

The petition to revive was filed for this application on March 14, 2022.

A grantable petition under 37 C.F.R. § 1.137(a) must be accompanied by:  

(1) 	The reply required to the outstanding Office action or notice, unless previously filed,
(2) 	The petition fee, and
(3)	A statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 C.F.R. § 1.137 was unintentional.2

The petition includes items (1)-(3) set forth above. 

The petition provides a brief explanation concerning the abandonment and the delay in filing a petition to revive.  The petition states a patent agent, which appears to be Mr. Walworth, ceased to be employed by the applicant.  The petition states the applicant did not subsequently hire outside counsel until December of 2021.  The petition does not mention the fact that applicant appears to have hired Mr. Rizvi to handle one or more of its applications during 2020.

Pursuant to 37 C.F.R. § 1.137(b)(2), “The Director may require additional information where there is a question whether the delay was unintentional.”  The Office has issued a notice clarifying circumstances that will warrant the Office requesting additional information beyond a statement of unintentional delay.3  The notice states the Office will require additional information “when a petition to revive an abandoned application is filed more than two years after the date the application became abandoned.”4  In this case, the petition to revive was filed more than two years after the application became abandoned.  Therefore, the Office is requiring the submission of additional information.

Any renewed petition filed in response to this decision should include the following information:

(1)	The date Mr. Walworth ceased representing the applicant,
(2)	All facts that contributed to, in whole or in part, applicant’s failure to timely file a reply to the Office action;
(3)	All facts that contributed to, in whole or in part, applicant’s failure to promptly file a petition to revive following issuance of the Notice of Abandonment; and
(4)	All facts that contributed to, in whole or in part, applicant’s failure to file the petition to revive prior to March 10, 2022.

Any renewed petition should indicate whether the application chose to Mr. Rizvi’s services for this application.  If no, why not?  If yes, why did Mr. Rizvi fail to file a petition to revive this application.

In addition to the information requested above, the renewed petition should also include any additional information, which may be supported by documentary evidence, necessary to show the entire delay in filing the required reply from the due date for reply until the submission of a grantable petition under 37 C.F.R. § 1.137(a) was unintentional.  

When addressing the delay, applicant is reminded that an intentional course of action is not rendered unintentional when, upon reconsideration, the petitioner changes his or her mind as to the course of action that should have been taken.  See In re Maldague, 10 USPQ2d (BNA) 1477, 1478 (Comm’r Pat. 1988).  

Further correspondence with respect to this matter may be submitted as follows:

By Internet:	A request for reconsideration may be filed electronically using EFS Web.5 		 
	
By mail:	Mail Stop Petition
		Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA  22313-1450

By facsimile:	(571) 273-8300
		Attn: Office of Petitions

By hand:	U.S. Patent and Trademark Office
		Customer Service Window
		Randolph Building
		401 Dulany Street
		Alexandria, VA 22314

Telephone inquiries regarding this communication should be directed to Attorney Advisor Steven Brantley at (571) 272-3203. 

/Charles Steven Brantley/

Charles Steven Brantley
Attorney Advisor
Office of Petitions



    
        
            
        
            
        
            
        
            
    

    
        1 The Office notes an untimely filed renewed petition will be treated as a new petition requiring the payment of a new petition fee.
        2 A terminal disclaimer is also necessary if the application is a design application or if the application was filed on or before June 8, 1995.
        3 Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 Fed. Reg. 12222 (March 2, 2020).
        4 Id. at 1223.
        5 Document Code “PET.OP”, which has a document description of “Petition to review by the Office of Petitions,” should be used if the request for reconsideration is filed electronically.  See EFS-Web Document Description List at http://www.uspto.gov/patents-application-process/filing-online/efs-web-document-description-list.  General information concerning EFS Web can be found at http://www.uspto.gov/patents/process/file/efs/index.jsp.